                           Case 2:19-cv-00217-JAD-NJK Document 41 Filed 06/22/21 Page 1 of 3



                       1   Robert P. Spretnak (Bar No. 5135)
                           Email: bob@spretnak.com
                       2   LAW OFFICES OF ROBERT P. SPRETNAK
                           8275 S. Eastern Avenue, Suite 200
                       3   Las Vegas, Nevada. 89123
                           Tel: (702) 454-4900 Fax: (702) 938-1055
                       4
                           Attorneys for Plaintiff Kevin Becker
                       5
                           J. Christopher Jorgensen (SBN 5382)
                       6   E-mail: CJorgensen@lrrc.com
                           Adrienne Brantley-Lomeli (SBN 14486)
                       7   E-mail: ABrantley@lrrc.com
                           LEWIS ROCA ROTHGERBER CHRISTIE LLP
                       8   3993 Howard Hughes Parkway, Suite 600
                           Las Vegas, NV 89169
                       9   Tel: 702-474-2642 Fax: 702-216-6178
                      10   Edith S. Shea (admitted pro hac vice)
                           E-mail: eshea@bwslaw.com
                      11   Karen T. Tsui (admitted pro hac vice)
                           E-mail: ktsui@bwslaw.com
                      12   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                      13   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600 Fax: 213.236.2700
                      14
                           Attorneys for Defendant
                      15   Performance Food Group, Inc. Welfare Plan

                      16

                      17                                        UNITED STATES DISTRICT COURT

                      18                                            DISTRICT OF NEVADA

                      19   KEVIN BECKER,                                     Case No. 2:19-cv-00217-JAD-NJK
                      20                           Plaintiff,                STIPULATION AND ORDER TO DISMISS
                                                                             ENTIRE ACTION WITH PREJUDICE
                      21   v.
                      22   PERFORMANCE FOOD GROUP, INC.
                           WELFARE PLAN,
                      23                                                               ECF No. 41
                                                   Defendant.
                      24

                      25

                      26

                      27

                      28
B URKE , W I LLIAMS &      LA #4821-1186-7887 v1                           -1-
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
     LOS A NG EL ES
                           Case 2:19-cv-00217-JAD-NJK Document 41 Filed 06/22/21 Page 2 of 3



                       1            IT IS HEREBY STIPULATED by the parties hereto, by and through their undersigned

                       2   counsel of record, that this action shall be dismissed in its entirety, with prejudice, as to all

                       3   parties. Each party is to bear their own attorneys’fees and costs.

                       4                                                    Respectfully submitted,

                       5   DATED: June 22, 2021                             LAW OFFICES OF ROBERT P. SPRETNAK
                       6
                                                                            By: s/ Robert P. Spretnak
                       7                                                        ROBERT P. SPRETNAK
                                                                                Attorneys for Plaintiff Kevin Becker
                       8

                       9   DATED: June 22, 2021                             LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                                            CHRISTOPHER JORGENSEN
                      10                                                    ADRIENNE BRANTLEY
                      11                                                    BURKE, WILLIAMS & SORENSEN, LLP
                      12
                                                                            By: s/ Edith S. Shea
                      13                                                       EDITH S. SHEA
                                                                               KAREN T. TSUI
                      14                                                       Attorneys for Defendant Performance Food
                                                                               Group, Inc. Welfare Plan
                      15

                      16
                                                                          ORDER
                      17
                                   Based on the parties’stipulation and good cause appearing, IT IS HEREBY ORDERED
                      18             Based on the parties' stipulation [ECF No. 41] and good cause appearing, IT IS
                            HEREBY
                           that         ORDERED
                                this action          that with
                                            is dismissed  THISprejudice,
                                                                ACTIONeachIS DISMISSED     with
                                                                              side to bear its   prejudice,
                                                                                               own  fees andeach side to bear its
                                                                                                             costs.
                      19    own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.
                      20
                           DATED: _______________                            _________________________________
                                                                           ____________________________________
                      21                                                   HON.
                                                                             U.S.JENNIFER    A. DORSEY
                                                                                  District Judge Jennifer A. Dorsey
                                                                           UNITED   STATES    DISTRICT JUDGE
                                                                             Dated: June 23, 2021
                      22

                      23

                      24

                      25

                      26

                      27

                      28
B URKE , W I LLIAMS &      LA #4821-1186-7887 v1                            -2-
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
     LOS A NG EL ES
